Citation Nr: 1512148	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right thumb disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for a left thumb disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from May 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
  
On the July 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a Board hearing; however, the Veteran did not appear for the December 2010 hearing, and did not request its postponement.  In consideration thereof, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The reopened issue of service connection for a right thumb disability is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied service connection for a right thumb disability on the basis that the claimed condition existed prior to service with no permanent worsening (aggravation) in service demonstrated by the evidence.

2.  The Veteran did not appeal the November 1998 RO rating decision after being notified of appellate rights.   

3.  Evidence received since the November 1998 rating decision relates to the previously unestablished fact of permanent worsening of the right thumb disability in service.

4.  In the November 1998 rating decision, the RO also denied service connection for a left thumb disability on the basis that there was no evidence of the existence of a left thumb injury or disability during active service.

5.  Evidence received since the November 1998 rating decision pertaining to the left thumb disability does not address the ground of the prior final denial of service connection for a left thumb disability, namely, existence of a left thumb disability or injury during active service. 


CONCLUSIONS OF LAW

1.  The November 1998 rating decision, denying service connection for a right thumb disability and a left thumb disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen service connection for a right thumb disability.  38 U.S.C.A. §§  5108, 7105(c) (West 2014); 38 C.F.R. 
§  3.156 (2014).

3.  New and material evidence has not been received to reopen service connection for a left thumb disability.  38 U.S.C.A. §§  5108, 7105(c) (West 2014); 38 C.F.R. 
§  3.156 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
   
In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in June 2009 regarding the date and bases of the previous denial of the claim for service connection for a right thumb disability and a left thumb disability.  The notice informed the Veteran of the bases for the prior denials of the claims; specifically, that the right thumb disability existed prior to service with no permanent worsening (aggravation) in service demonstrated by the evidence and that there was no evidence of the existence of a left thumb injury or disability during active service.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claims; therefore, the June 2009 letter provided the notice required by the Kent decision.  Subsequent to the notice, the claim was readjudicated by the RO in a July 2009 rating decision.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's complete service treatment records, VA Medical Center (VAMC) treatment records, and private treatment records.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

Reopening Service Connection for a Right Thumb Disability

In the November 1998 rating decision, the RO denied service connection for the right thumb disability on the basis that the claimed condition existed prior to service with no permanent worsening (aggravation) in service demonstrated by the evidence.  In November 1998, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the November 1998 RO decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

After reviewing the evidence received since the November 1998 rating decision, the Board finds that it qualifies as new and material evidence that is sufficient to reopen service connection for a right thumb disability.  On the March 2009 claim to reopen, the Veteran states that he reinjured the thumbs in 1989, and the doctor who performed surgery on the thumbs in 1989 told the Veteran that the seriousness of the thumb injury was because of a previous injury.  This statement suggests that the doctor believes the right thumb disability was permanently worsened by a previous injury and the evidence of record demonstrates the Veteran incurred multiple right thumb injuries during active service.   

The Veteran's March 2009 statement is new to the file, addresses the ground of the prior denial, and raises a reasonable possibility of substantiating the claim for service connection for the right thumb disability.  The Veteran's statement is presumed credible for the purpose of reopening the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for the right thumb disability.  See 38 C.F.R. § 3.156(a).

Reopening Service Connection for a Left Thumb Disability

In the November 1998 rating decision, the RO denied service connection for the left thumb disability on the basis that there was no evidence of the existence of a left thumb injury or disability during active service.  In November 1998, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the November 1998 RO decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

After reviewing the evidence received since the November 1998 rating decision, the Board finds that it does not qualify as new and material evidence and is not sufficient to reopen service connection for a left thumb disability.  The evidence received since the November 1998 rating decision is comprised of private treatment records and VAMC records, which show treatment for a left thumb disability.  

The evidence is not material because it does not pertain to the basis for the prior denial (that there was no evidence of the existence of a left thumb injury or disability during active service), so there is no reasonable possibility of substantiating the claim for service connection for a left thumb disability; therefore, the Board finds that new and material evidence has not been received to reopen service connection for the left thumb disability.  See 38 C.F.R. § 3.156(a).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right thumb disability is granted.

New and material evidence not having been received, the appeal to reopen service connection for a left thumb disability is denied.





REMAND

Service Connection for a Right Thumb Disability

The Veteran contends that he injured the right thumb while on active duty and that right thumb pain has been continuous since service separation.  The Veteran reports that he injured the right thumb when he fell down a hill during service in approximately December 1979.  Service treatment records dated in June 1979 show the Veteran injured his right thumb while doing push-ups and service treatment records dated in November 1979 show the Veteran complained of right thumb pain after striking his hand on a wall.

In the February 2015 Informal Hearing Presentation, the representative contends there is the possibility of clear and unmistakable error in the November 1998 rating decision because the RO failed to apply the statutory presumption of soundness.  The representative requests the Board refer the claim of clear and unmistakable error to the RO for development and adjudication.  The Board finds that this statement is not adequate to meet the pleading requirements of specificity to raise a clear and unmistakable error claim or motion.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Veteran, and the representative, have not specifically alleged how the results of the November 1998 rating decision would have been manifestly different but for the error.  The Board notes that at the time of the November 1998 rating decision, there was no evidence of record of a relationship or nexus between the current right thumb disability and any injury or disease during service.  For these reasons, the Veteran and representative have not advanced arguments with the requisite specificity to establish a claim of clear and unmistakable error.  A claim for clear and unmistakable error not having been raised, there is no question of law or fact regarding clear and unmistakable error that is before the Board to decide.  See 38 U.S.C.A. § 7104 (West 2014) (Board jurisdiction is limited to actual "questions" of law or fact to be decided). 

In this case, the Veteran's enlistment examination noted normal upper extremities and he is presumed sound upon entry into service.  Service treatment records dated in June 1979 note that the Veteran had injured the right thumb while playing basketball two months prior (approximately one month prior to active service), but do not specify whether that injury had resolved or constituted a preexisting condition.  Significantly, the RO did not use the appropriate evidentiary standard - clear and unmistakable evidence - when deciding whether the right thumb condition, which was not noted at entrance into service, both 1) preexisted service and 2) was not aggravated by service.  Both prongs are required to rebut the presumption of soundness at service entrance.  

The Veteran was afforded an October 1998 VA examination of the thumbs; however, the Board finds the examination was inadequate because it did not provide a medical opinion.  Specifically, there is no opinion whether the right thumb condition pre-existed active service, and, if so, whether there is clear and unmistakable evidence that the right thumb condition was not aggravated during service.  There is also no medical opinion of record of whether, if the right thumb disability did not preexist service, the right thumb condition began during service or is otherwise linked to active service.  Once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-125 (2007).  

Accordingly, the issue of service connection for right thumb disorder is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the right thumb disability and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2014). 

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any private treatment (medical) records not yet obtained pertaining to any treatment for the right thumb disorder.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records. The Veteran should also be advised that he may alternatively submit the private treatment records to VA. Any documents received by VA should be associated with the record. Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

3.  Obtain a supplemental medical opinion from an appropriate medical professional.  Another medical examination is not necessary unless needed to provide the requested opinions.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer opinions on the following questions:

(a)  Did a right thumb disability clearly and unmistakably pre-exist entrance into military service in May 1979? 

(b)  If preexisting, was the preexisting right thumb disability clearly and unmistakably not aggravated during service?  Please specifically address the Veteran's reported right thumb injuries from doing push-ups in June 1979,  striking the hand on a wall in November 1979, and falling down a  hill in December 1979. 

Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(c)  If the answer to either question (a) or (b) is negative, then offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that any current right thumb disability began during service or is otherwise causally or etiologically related to service?  Please specifically address the Veteran's reported right thumb injuries from doing push-ups in June 1979,  striking the hand on a wall in November 1979, and falling down a  hill in December 1979.

4.  Thereafter, readjudicate the issue of service connection for right thumb disorder on the merits. If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim, and also should provide the requested information and/or releases to allow VA to obtain the information.  See 38 C.F.R. §§  3.158, 3.655 (2014).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


